          Case 2:19-cv-04573-MTL Document 73 Filed 02/08/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sport Collectors Guild Incorporated, et al.,     No. CV-19-04573-PHX-MTL
10                  Plaintiffs,                       ORDER
11   v.
12   United States Small Business
     Administration, et al.,
13
                    Defendants.
14
15            Before the Court is Defendant Bank of America, N.A.’s (“Bank of America)
16   Motion for Attorneys’ Fees (the “Motion) (Doc. 70). Bank of America brought this

17   Motion after the Court dismissed Plaintiffs Sport Collectors Guild, Inc. and Patrice
18   Lagnier’s Second Amended Complaint with prejudice (Doc. 64) and denied their Motion

19   for Reconsideration (Doc. 67). The Motion is now fully briefed. (Doc. 71; Doc. 72.)

20            Plaintiffs appealed the Court’s Order (Doc. 64) to the United States Court of
21   Appeals for the Ninth Circuit. (Doc. 68.) The result of the appeal could affect the Court’s
22   consideration of the Motion. Madrid v. Concho Elementary Sch. Dist. No. 6 of Apache

23   Cnty., No. CV-07-8103-PCT-DGC, 2010 WL 2991562, at *1 (D. Ariz. July 26, 2010)

24   (quotation omitted). In the interest of judicial economy, the Court will not rule on Bank

25   of America’s Motion until after the appeal. The Court will therefore deny the Motion

26   without prejudice. Accordingly,
27            IT IS ORDERED denying without prejudice Bank of America’s Motion for
28   Attorneys’ Fees (Doc. 70).
       Case 2:19-cv-04573-MTL Document 73 Filed 02/08/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that Bank of America may refile its motion and
 2   supporting documents within 30 days after the appeal is final.
 3         Dated this 8th day of February, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
